Citation Nr: 1747908	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-05 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for acne and residual scarring from acne.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, her daughter, and her friend


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1993 to April 1998.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho made in October 2009 and in October 2011.  Jurisdiction was subsequently transferred to the RO in St. Paul, Minnesota.

This matter was previously before the Board, and, in December 2016, the Board denied the Veteran's claim.  In August 2017, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded this matter for further development.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At issue is whether the Veteran is entitled to service connection for acne and residual scarring from acne.  

This matter was previously denied by the Board in December 2016, because the Board found that the Veteran's acne preexisted service and was not aggravated by her period of service.  In support of this determination, the Board relied on the fact that in a survey of medical history provided contemporaneously with the Veteran's induction examination indicated that she had been prescribed medication for five months for acne treatment.  Additionally, the Board noted that the Veteran testified under oath at a personal hearing before the Board that her acne preexisted service, and that she had had mild acne upon entering the service.  See Transcript.  The Board also relied on service treatment records from October 1993 to April 1995 which indicated that she had a long history of acne and had been prescribed medication for it prior to entering service.  

The Court vacated the Board's decision, because the Board did not discuss the Veteran's induction examination or the fact that her skin was evaluated as normal upon entry into service.  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1111.  In light of the Veteran's sworn testimony that her acne preexisted service and her service treatment records and induction medical history survey suggestive of this fact, this matter must be remanded for a VA examination in order to determine whether her acne clearly and unmistakably preexisted service, and whether or not her acne was clearly and unmistakably not aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

1a.  Did the Veteran's acne clearly and unmistakably exist prior to service?  Why or why not? 

In addressing this question, the examiner should consider the Veteran's survey of medical history provided upon induction into the service indicated that she had been prescribed medication for five months for acne treatment, the Veteran's sworn testimony that she had acne before service, service treatment records from October 1993 to April 1995 indicating that the Veteran had a long history of acne and had been prescribed medication for it prior to entering service, and the finding by her enlistment physical that her skin was normal.

1b.  If the Veteran's acne clearly and unmistakably existed prior to service, was the pre-existing acne clearly and unmistakably not aggravated by, or during, the Veteran's military service.  That is, if any worsening occurred, was a permanent increase beyond the natural progression of the disability? 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

